TOWNSEND, District Judge.
Upon conflicting testimony, the board of general appraisers has found that the merchandise in question is a red pigment, imported to be used as a color and filler, is a hematite ore, is not in fact an ochery earth, is not commercially known as an ochre, and is a color, and therefore was properly assessed for duty as a color, at 25 per cent, ad valorem, under the provisions of paragraph 48 of the act of August 27, 1894. The importer claims that it is exempt from duty as an ochre, under paragraph 566 *266of said act. The single question is whether the board has found that this merchandise was not ochre in fact. While it has not so found in express terms, it has found that it is not an ochery earth, and there is no testimony in the case that there is any difference between ochre and ochery earth. Furthermore, while there is no satisfactory or sufficient evidence to the. effect that this article is an ochre, there is much testimony that it is an oxide of iron, and not a red ochre, and some testimony that it has been ground, and prepared so as to be used as a color. In these circumstances, I feel bound by the finding of the board of general appraisers, and their decision is therefore affirmed.